 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      No. 2:13-CR-00399-MCE-1
12                      Plaintiff,
13           v.                                      ORDER
14    JESSE DAVENPORT, aka Draco John
      Flama,
15
                        Defendant.
16

17          The Court is in receipt of Defendant’s Faretta Motion and Request for

18   Supplementary Services. EFC No. 330. That request appears to have reached the

19   Clerk’s Office for filing on October 9, 2019, but did not reach the Court until after the

20   hearing held on this matter on October 10, 2019. At that hearing, Defendant reiterated

21   he wished to proceed with appointed counsel. Accordingly, that Request (ECF No. 330)

22   is DENIED as moot.

23          IT IS SO ORDERED.

24   Dated: October 15, 2019

25
26
27
28
                                                    1
